DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiriant (DE202016101649) in view of Bigham (NPL).
Regarding Claim 1, Spiriant discloses a liner 21 (figure 2) for an aircraft waste bin comprising: an interior space (figure 2) with an opening 23 (figure 2) defined at one end of the interior space configured for passage of waste into the interior space (figure 2). Spiriant does not disclose at least one polyimide film.  However, Bigham teaches a polyimide film (page 21, paragraph 3, page 14, paragraph 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spiriant to include polyimide, as taught by Bigham, in order to provide a strong, high temperature resistant material.
Regarding Claim 4, Spiriant when combined with Bigham teaches the at least one polyimide film and interior space are dimensioned for use in an aircraft galley waste compartment (figure 2; Spiriant).
Regarding Claim 5, Spiriant teaches the at least one polyimide film and interior space are dimensioned for use in an aircraft lavatory waste compartment (figure 2).
Regarding Claim 6, Spiriant teaches a wire frame supporting the at least one polyimide film with the opening held in open position 1 (figure 1).
Regarding Claim 7, Spiriant discloses a system for aircraft waste comprising: an aircraft waste bin 14 (figure 2) defining a bin interior with a bin opening in one end (figure 2); a liner 21 (figure 2) and a liner interior space (Figure 2) with a liner opening 23 (figure 2) defined at one end of the interior space configured for passage of waste into the liner interior space (Figure 2), wherein the liner is seated in the bin interior with the liner opening aligned with the bin opening for receipt of waste (figure 2).  Spiriant does not disclose at least one polyimide film.  However, Bigham teaches a polyimide film (page 21, paragraph 3, page 14, paragraph 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spiriant to include polyimide, as taught by Bigham, in order to provide a strong, high temperature resistant material.
Regarding Claim 10, Spiriant the waste bin is in an aircraft galley insert (figure 2), and wherein the at least one polyimide film and liner interior space are dimensioned to substantially fill and conform to the waste bin (figure 2).
Regarding Claim 11, Spiriant combined with Bigham teaches the at least one polyimide film and liner interior space are dimensioned substantially fill and conform to the waste bin (figure 2).  Spiriant does not disclose the waste bin is in an aircraft lavatory.  However, it would have been obvious that the waste bin can travel within the aircraft and be placed within the lavatory.
Regarding Claim 12, Spiriant teaches a method of disposing of waste in an aircraft interior comprising: collecting waste into a liner 21 (figure 2) within a system for aircraft waste; and removing the liner from the system for aircraft waste (paragraph 31 and 32).
Regarding Claims 13-15, Spiriant teaches all the limitations substantially as claimed except for closing off an opening of the liner; emptying and cleaning the liner and reusing the liner.  However, it is well known that liners can be closed, emptied, cleaned and reused.
Claim(s) 2, 3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiriant (DE202016101649) in view of Bigham (NPL) and Moody et al. (U.S. Patent No. 9,586,726).
Regarding Claims 2 and 8, Spiriant and Bigham teach all the limitations substantially as claimed except for a draw string extending around the liner opening, with one or more portions of the draw string exposed for drawing the opening closed.  However, Moody teaches a draw string 116a/118a (Figure 1) extending around the opening (figure 1), with one or more portions of the draw string exposed for drawing the opening closed (figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spiriant and Bigham to include a draw string, as taught by Moody, in order to easily closed the liner.
Regarding Claims 3 and 9, Spiriant and Bigham teach all the limitations substantially as claimed except for the liner opening defines a plurality of tie handles configured to be tied together for closure of the opening.  However, Moody teaches the liner opening defines a plurality of tie handles configured to be tied together for closure of the opening (portions extending out of the openings 110a/b (figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spiriant and Bigham to include a plurality of tie handles, as taught by Moody, in order to easily closed the liner.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733